Citation Nr: 0927402	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had recognized service from March 1946 to January 
1949.  The Veteran also claims guerrilla service from April 
1943 to June 1945, but this could not be verified, as 
discussed below.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a June 2008 Travel Board 
hearing at the Oakland, California RO.  A hearing transcript 
is associated with the claims folder.  The claim was 
subsequently remanded by the Board in August 2008 for further 
development, which has now been completed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claims file reflects a current diagnosis of PTSD.

2.  There is no Service Department documentation verifying 
the Veteran's service as a recognized guerrilla at the time 
of the Veteran's first claimed stressor that occurred in July 
1944.  

3.  During the period March 1946 to January 1949, there is no 
documented evidence that the Veteran was involved in combat, 
nor is there any independent evidence corroborating the 
occurrence of a specific in-service stressor which could 
serve as the basis for a diagnosis of PTSD.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A November 2007 letter 
provided notice how VA assigns effective dates and disability 
ratings.  The claim was readjudicated in an April 2009 
supplemental statement of the case curing timing-of-notice 
error that may have existed rendered it harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case is sufficient to 
cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim by presenting pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Thus, the Board may 
address the merits of this appeal.  See 38 C.F.R. § 3.159(c).
 
With regard to VA's duty to assist, VA obtained the Veteran's 
treatment records from the San Jose VA Medical Center, and 
the Veteran submitted private treatment records and service 
personnel records.  The RO searched for the Veteran's service 
treatment records, but was notified by the National Personnel 
Records Center (NPRC) in October 1996 that the Veteran's 
service records were fire-related and thus unavailable.  
Moreover, the RO made several attempts to verify the 
Veteran's claimed service periods.  

Following this Board's remand, the RO sent a request to the 
National Personnel Records Center for the Veteran's service 
personnel records for the period March 1946 to January 1949.  
The National Personnel Records Center responded in September 
2008 that the Veteran's personnel records were fire-related 
and thus unavailable.  In November 2008, the RO sent the 
Veteran a letter informing him that his personnel records 
were unavailable and requesting any documentation relating to 
the claimed stressor.  No additional new evidence was 
received.

In December 2008, the RO made a formal finding that the 
information required to corroborate the claimed stressor was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center or to allow for meaningful research 
of Marine Corps or National Archives and Records 
Administration records, and that any further attempts to 
obtain the needed information would be futile.  In light of 
the extensive efforts undertaken by the RO and outlined in 
their 2008 memo, the Board agrees.  Thus, all development 
requested by this Board in its August 2008 remand has been 
completed to the extent possible, and no additional 
development is required.   

Finally, the Board notes receipt of communication from the 
Veteran in May 2009 that is accompanied by various documents 
submitted in support of verifying the Veteran's claimed 
service periods.  There is no waiver of initial review by the 
RO included with these documents.  However, all the documents 
and arguments put forth have previously been submitted to and 
considered by the RO in prior adjudications.  Thus, the Board 
finds that no waiver of initial RO consideration is necessary 
prior to proceeding with appellate review of this claim.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot 
be used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to service 
connection for PTSD.  Specifically, he relates his current 
PTSD to two events.  First, during the June 2008 Board 
hearing, he testified that he served as a member of a 
recognized guerrilla force, which he joined in April 1943.  
In July 1944, he was reportedly captured by Japanese forces 
and held as a Prisoner of War for over a month.  While held 
as a Prisoner of War, he reportedly was subjected to physical 
torture and sexual abuse.  

Next, he testified that in March 1946, he enlisted with the 
Philippine Scouts and served with them until January 1949.  
In August 1948, the Veteran was stationed in Guam and was at 
a bar when a group of soldiers reportedly started a fight 
with the Veteran and his friends.  One of his friends, J. C., 
was reportedly fatally stabbed, and another, J. F., was 
reportedly stabbed and injured during the fight.  

A review of the Veteran's records from the San Jose VA 
Medical Center reveals that the appellant has been diagnosed 
with posttraumatic stress disorder.  Hence, under the law, 
the Board will consider whether the diagnosis of PTSD can be 
related to service, i.e., is there is credible supporting 
evidence that one or more claimed in-service stressors 
occurred to support a PTSD diagnosis.  
   
The Board will begin by examining the evidence regarding the 
first claimed stressor that purportedly occurred in 1944 when 
the Veteran was taken as a POW by Japanese forces.  

In support of his contention that he was a member of a 
recognized guerrilla force during this time, the Veteran has 
submitted a number of documents relating to his military 
service.  These documents include a January 1962 letter from 
the Philippine Veterans Administration stating that the 
Veteran's name is included in the approved reconstructed 
roster (Guerrilla) of the District Intelligence Section 6th 
MD, which was recognized in June 1942; a July 1982 
Certification from the General Headquarters of the Armed 
Forces of the Philippines reiterating the same information; a 
May 1986 Joint Affidavit from S. Q. and P. P. stating that 
they served with the Veteran in the above guerrilla force; a 
July 2006 Certification from the Philippine Veterans Affairs 
Office stating that the Veteran is a regular pensioner; a 
February 1980 letter from the General Headquarters of the 
Armed Forces of the Philippines stating that the Veteran's 
service has been confirmed by Headquarters; a March 2005 
individual therapy report from the VAMC detailing the 
Veteran's experiences as a Prisoner of War and at the bar in 
Guam; and a May 1986 Affidavit of the Veteran regarding his 
service in the Guerrilla forces and loss of his discharge 
certificate.  Moreover, the Veteran asserts in his January 
2006 Notice of Disagreement that he was granted four years of 
educational benefits by the Veterans Board of the Philippine 
Government and that this "proves" he was a member of a 
recognized guerrilla force.  

Significantly, none of the documents submitted by the Veteran 
in support of his contention that he was a member of a 
recognized guerrilla are from a United States Service 
Department.  Moreover, the National Personnel Records Center 
notified VA in April 1970 that the Veteran did not have any 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces at any time during the period 
April 1943 to June 1945.  In April 2006, the National 
Personnel Records Center sent a letter to the Veteran stating 
that there was a listing in the archives of the Veteran's 
name on the roster of the "Second Battalion, 62 Infantry, 
6th Military District," the information in the Veteran's 
claims folder was not compatible with that in the archives.  
Thus, the National Personnel Records Center was unable to 
verify the Veteran's service.  

In Duro v. Derwinski, 2 Vet. App. 530 (1992), the United 
States Court of Appeals for Veterans Claims held that a 
service department determination as to an individual's 
service is binding on VA.  Therefore, the Board finds that 
the Veteran does not have verified service during the time of 
the alleged first stressor in 1944, and that any alleged 
stressor which occurred in 1943 or 1944 cannot serve as a 
basis for a grant of service connection.  

Next, the Board has considered the evidence regarding the 
second claimed stressor, described as having occurred during 
a bar fight while the Veteran was stationed in Guam in August 
1948.  

The claims file contains AGO Form 0528, a Transcript from 
Enlisted Record, which indicates the Veteran had active 
service in the Army from March 1946 to January 1949.  He 
served in the 504th Signal Heavy Construction Platoon, and 
received a World War II Victory Medal and a Philippine 
Independence Ribbon.  Thus, the Veteran's personnel records 
do not establish that he was engaged in combat, nor does he 
allege he was engaged in combat during that period.  As a 
result, his statements as to any in-service stressors cannot 
be accepted without further corroboration through independent 
evidence.  Doran. 
 
As described above, following the August 2008 remand by the 
Board, the RO sent a request to the National Personnel 
Records Center for the Veteran's personnel records.  In turn 
the RO received a response in 2008 that the Veteran's records 
for his service from March 1946 to January 1949 were fire-
related and unavailable.  

The RO then issued a Formal Finding regarding the Veteran's 
claimed in-service stressor in December 2008.  Specifically, 
the RO determined that the information provided for 
corroboration of the stressful events claimed by the Veteran 
was insufficient to send to the U.S. Army and Joint Services 
Records Research Center and insufficient to allow for 
meaningful research of Marine Corps or National Archives 
records.  Moreover, the RO determined that all efforts to 
obtain the required information had been exhausted and that 
any further efforts would be futile.  The Finding detailed 
the extensive efforts which had been undertaken.  As noted 
above, the Board concurs that further development though 
either the National Personnel Records Center or the U.S. Army 
and Joint Services Records Research Center would be futile.

Thus, although the Veteran had verified service at the time 
the second alleged stressor, there is no documentation to 
verify that claimed stressor.  Since there is no evidence 
that the Veteran engaged in combat, independent, 
corroborating evidence of the in-service stressor is 
necessary to support an award of service connection.  

In view of the foregoing, with regard to the first claimed 
stressor, there is no verified service that would entitle the 
Veteran to VA benefits.  With regard to the second claimed 
stressor, although there is a diagnosis of PTSD in the 
record, there is no verified in-service stressor to which the 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
Therefore the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  


___________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


